Case 3:21-cv-00093-JLS-MSB Document 4 Filed 08/04/21 PageID.20 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                            FOR THE Southern District of California
                                        San Diego

 Scott Schutza
                                            Plaintiff,
 v.                                                          Case No.: 3:21−cv−00093−JLS−MSB
                                                             Judge Janis L. Sammartino
 Sauceda's Enterprises, Inc., et al.
                                            Defendant.



                                          NOTICE OF HEARING



  Please take notice that the above−entitled action has been placed on the calendar of the Honorable Judge
 Janis L. Sammartino on 8/20/21 at 02:00 PM , in Courtroom 4D , at the U.S. District Courthouse − San
 Diego, California.

 FOR DISMISSAL FOR WANT OF PROSECUTION under Local Rule 41.1 which provides that actions or
 proceedings which have been pending in this court for more than six months, without any proceeding having
 been taken therein during such period, may be dismissed by the court without prejudice, unless otherwise
 ordered.


                                                                                                John Morrill,
                                                                                           Clerk of the Court




                                                                         By: s/ A. Ramos, Courtroom Deputy
